Citation Nr: 1438003	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-29 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis.

2. Entitlement to service connection for neck degenerative arthritis, to include as secondary to service-connected left total knee arthroplasty.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel
INTRODUCTION

The Veteran had active military service from April 1969 to March 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  

The issue of entitlement to a temporary total rating due to convalescence from right knee surgery being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to service connection for neck degenerative arthritis and TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee degenerative arthritis has manifest with pain and loss of range of motion to no less than 60 degrees flexion and no greater than 10 degrees extension.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right knee degenerative arthritis, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran currently has a 10 percent rating for right knee degenerative arthritis  under Diagnostic Code 5010-5261.

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2012).

Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees, 20 percent rating where flexion is limited to 30 degrees, and 30 percent rating where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for a 10 percent rating where extension is limited to 10 degrees, 20 percent rating where extension is limited to 15 degrees, 30 percent rating where extension is limited to 20 degrees, 40 percent rating where extension is limited to 30 degrees, and 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of Appeals for Veterans Claims held that diagnostic codes that provide a rating solely on the basis of loss of range of motion must be considered with 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to functional loss due to pain, etc.).  Therefore, to the extent possible, the degree of additional range of motion loss due to pain, weakened movement, excess fatigability, or incoordination should be noted.  

The Veteran was afforded a VA examination in February 2012.  On range of motion testing, his right knee flexion was measured to 60 degrees with pain beginning at the end point.  His extension was measured to 10 degrees with painful motion beginning at the end point.  There was no additional loss of range of motion on repetitive use testing.  However, the Veteran did have less movement than normal; weakened movement; excess fatigability; pain on movement; swelling; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  On muscle strength testing, the Veteran demonstrated active movement against some resistance both on flexion and extension.

No other range of motion testing is available from since the Veteran filed his increased rating claim in November 2011, however a VA treatment record from May 2011 made similar findings with right knee range of motion being noted to be from five to 120 degrees.

For a 20 percent rating under Diagnostic Code 5261, extension must limited to 15 degrees.  However, on examination the Veteran was able to extend his knee to 10 degrees with pain beginning at the end point and no additional loss of range of motion on repetition.  The Board has considered whether the Veteran has any additional functional loss, but finds that none is present sufficient to make the Veteran's condition more closely approximate the criteria for a rating in excess of 10 percent.

The Board further finds the Veteran is not entitled to a separate rating under Diagnostic Code 5260 as his right knee flexion has not been shown to be limited to 45 degrees or less.  The Board has again considered the DeLuca factors, but finds that the Veteran's condition does not meet the criteria for a compensable rating.

Additional diagnostic codes also apply to rating knee disabilities.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, a 10 percent evaluation is granted for recurrent subluxation or lateral instability of the knee that is slight.  A 20 percent evaluation is granted when there is moderate subluxation or lateral instability of the knee.  The Board notes that the Veteran has reported wearing a knee brace.  However, joint stability tests done at the February 2012 VA examination were all normal.  The Board puts significant probative weight on this objective testing and finds that a separate rating is not warranted for knee instability.

As a preponderance of the evidence is against a higher rating, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's right knee degenerative arthritis.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected right knee degenerative arthritis that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain and loss of range of motion are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's right knee degenerative arthritis.  In addition, the Board finds the record does not reflect that the Veteran's right knee degenerative arthritis markedly interferes with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in January 2012, prior to the initial adjudication of the claim on appeal.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	
VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and Social Security disability records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in February 2012.  The examiner, a medical professional, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiner provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for right knee degenerative arthritis is denied.


REMAND

Neck

The Veteran contends he is entitled to service connection for neck degenerative arthritis as secondary to service-connected left knee, back and right knee disabilities.

In his September 2012 notice of disagreement the Veteran stated that he had been told by his physician that the way he sits to relieve pain from his service-connected lumbar spine disability puts additional stress on his neck.

The Veteran was afforded a VA examination in May 2011.  The examiner opined that it is more likely that the Veteran's cervical spine osteoarthritis is a natural result of the Veteran's aging process rather than a result of an alteration in gait and knee injury.  However, the examiner did not specifically opine as to whether the Veteran's cervical spine osteoarthritis could be related to his service-connected lumbar spine degenerative arthritis.  The examiner also did not opine as to whether the Veteran's knee disabilities could have aggravated his cervical spine osteoarthritis.

Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Therefore, the Board finds that an addendum VA opinion is needed.

TDIU

The law provides that TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the issue of entitlement to service connection for neck degenerative arthritis as the outcome of that claim may affect his eligibility for TDIU.  Therefore, the Board finds that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Consequently, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to the examiner who provided the VA examination in May 2011, or if the examiner is unavailable, to another VA examiner.  If the examiner concludes that the Board's questions cannot be answered without an examination, one should be scheduled.  

The examiner should opine as to whether it at least as likely as not (a 50 percent or greater probability) that the  Veteran's neck degenerative arthritis was caused or aggravated by his service-connected degenerative arthritis of the lumbar spine.

The examiner is also asked to opine whether it is at least as likely as not that the Veteran's neck degenerative arthritis was aggravated by his service-connected knee disabilities.

A complete rationale should be provided for any opinion expressed.

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


